Case: 20-20634        Document: 00516233996      Page: 1    Date Filed: 03/10/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 10, 2022
                                  No. 20-20634
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Rafael Ramon Rodriguez,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:14-CR-94-15


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
                                        I.
         Petitioner Rafael Ramon Rodriguez seeks review of a district
   court order denying his motion for compassionate release. We
   AFFIRM the district court’s decision to deny the motion for
   reconsideration.
                                        II.
         Rafael Ramon Rodriguez pleaded guilty to conspiring to
   possess with intent to distribute a controlled substance. The district
Case: 20-20634      Document: 00516233996          Page: 2   Date Filed: 03/10/2022




                                    No. 20-20634


   court sentenced Rodriguez to 168 months of imprisonment and three
   years of supervised release. Rodriguez’s direct appeal was dismissed
   as frivolous pursuant to Anders v. California, 386 U.S. 738 (1967).
          Thereafter, on July 9, 2020, Rodriguez, proceeding pro se, filed
   a motion pursuant to 18 U.S.C. § 3582(c)(1)(A) requesting
   compassionate release or release to home confinement. Rodriguez
   stated that he had not exhausted his administrative remedies and
   requested that the district court waive the exhaustion requirement.
   Rodriguez argued that extraordinary and compelling reasons
   warranted his release, including the COVID-19 pandemic, his
   untreated “heart failure with left ventricular hypertrophy” resulting
   in his heart functioning at only 15% of its capacity, and that inmates
   and staff at his facility have tested positive for the virus. Rodriguez
   also asserted that the 18 U.S.C. § 3553(a) factors supported his
   release, emphasizing that he is not violent and has no prior criminal
   history and that he is currently pursuing his GED. Finally, Rodriguez
   noted that he has served over three years of his sentence and
   contended that he has the full support of his family. The district court
   appointed counsel to represent Rodriguez in connection with his
   compassionate release motion.
          The Government opposed Rodriguez’s motion, asserting that
   he had not exhausted his administrative remedies and that he had not
   shown extraordinary and compelling reasons warranting release. In his
   counseled reply, Rodriguez submitted proof of exhaustion, argued the
   merits of his motion, and contended that he also suffered from
   hypertension and obesity. The Government filed a response to
   Rodriguez’s reply in which it conceded that Rodriguez had exhausted
   his administrative remedies.




                                          2
Case: 20-20634         Document: 00516233996              Page: 3       Date Filed: 03/10/2022




                                          No. 20-20634


           On November 24, 2020, the district court denied Rodriguez’s
   motion. The district court rejected Rodriguez’s contention that his
   health and the outbreak of the virus at his prison constituted
   extraordinary and compelling reasons. The court observed that a
   defendant could establish “a specific and imminent threat by showing
   an ongoing and severe outbreak at the prison,” or by showing that
   “the prison prevents inmates from social distancing.”
           The district court determined that there had been only seven
   cases of COVID-19 at his facility and no deaths; the district court also
   noted that Rodriguez had failed to identify any practices within the
   facility that made transmission of the virus more likely. The district
   court concluded that “[w]ithout an ongoing outbreak or other
   practices preventing Rodriguez from social distancing, he has not
   shown that he faces a specific and imminent threat of infection.”
   Finally, the court determined that Rodriguez had not shown
   extraordinary and compelling reasons supporting release because he
   was only 47 years old, his heart condition is not acute and his
   hypertension is managed by medication, and he had only served 35%
   of his sentence.
           Rodriguez filed a timely notice of appeal, yet then also filed in
   the district court a motion for reconsideration of the order denying his
   motion for compassionate release. 1 The district court denied the
   motion for reconsideration, and briefing in this court was resumed.




           1
             Simultaneously, Rodriguez filed in this court an unopposed motion to suspend
   briefing, or in the alternative, an extension to file his opening brief, pending the district
   court’s ruling on his motion for reconsideration. This court granted the motion to suspend
   the briefing schedule.




                                                3
Case: 20-20634      Document: 00516233996           Page: 4     Date Filed: 03/10/2022




                                     No. 20-20634


                                          III.
          A district court’s decision to deny a prisoner’s § 3582(c)(1)(A)
   motion is reviewed for abuse of discretion. See United States v.
   Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688
   (2021). A district “court abuses its discretion if it bases its decision on
   an error of law or a clearly erroneous assessment of the evidence.”
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (internal
   quotation marks and citation omitted).
                                          IV.
          There is little developed guidance on what constitutes
   extraordinary and compelling reasons for a sentence reduction
   because neither § 3582 nor the Guidelines fully define or limit those
   reasons. See United States v. Shkambi, 993 F.3d 388, 391-92 (5th Cir.
   2021). The district court in this case first, in three paragraphs, laid out
   the relevant legal standard, before considering whether Rodriguez
   presented    extraordinary    and    compelling     circumstances     that
   warranted release.
          The district court then, in its analysis, explained that
   Rodriguez could be released if he faced a specific and imminent threat
   of infection to establish extraordinary and compelling circumstances
   warranting compassionate release. The district court concluded that
   Rodriguez had not satisfied this burden because his facility had only
   seven cases of COVID-19 and no deaths, protective measures
   implemented by the prison had apparently curbed the spread of the
   virus, and Rodriguez had failed to identify any of his facility’s
   practices that made transmission of the virus more likely.
          The district court’s observation that Rodriguez might warrant
   relief with a showing of specific and imminent threat of infection is not




                                           4
Case: 20-20634     Document: 00516233996           Page: 5   Date Filed: 03/10/2022




                                    No. 20-20634


   inconsistent with this court’s pronouncement that a generalized fear
   of COVID-19 does not automatically entitle a prisoner to release. See
   Thompson, 984 F.3d at 435. Moreover, while our court has never
   explicitly articulated that a defendant must show a specific and
   imminent threat of infection as a prerequisite to showing
   extraordinary and compelling reasons, we have indicated that district
   courts should make an independent determination of extraordinary
   and compelling reasons supporting early release. See Thompson, 984
   F.3d at 433; see also United States v. Gonzalez, 819 F. App’x 283, 284-
   85 (5th Cir. 2020) (holding that the district court’s reference to §
   1B1.13 could be read as one step in its own determination of whether
   extraordinary and compelling reasons warranted a sentence
   reduction). Cognizant that the preponderance of relevant law on this
   issue has emerged at the district court level, the district court cited
   more than half a dozen cases in which trial courts have engaged in
   analogous analysis. See United States v. Ferguson, No. 12-CR-600-4,
   2020 WL 3632468, at *3 (S.D. Tex. July 3, 2020); United States v.
   Gibson, No. 12-CR-600-2, 2020 WL 2749759, at *3 (S.D. Tex. May
   27, 2020); United States v. Delgado, No. 3:18-CR-17, 2020 WL
   2464685, at *5 (D. Conn. Apr. 30, 2020); United States v. Howard, No.
   4:15-CR-00018, 2020 WL 2200855, at *4 (E.D.N.C. May 6, 2020);
   United States v. Barber, No. 6:18-CR-00446, 2020 WL 2404679, at *4
   (D. Or. May 12, 2020); United States v. Foreman, No. 3:19-CR-62,
   2020 WL 2315908, at *4 (D. Conn. May 11, 2020); United States v.
   Sawicz, No. 08-CR-287, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10,
   2020); United States v. Lacy, No. 15-CR-30038, 2020 WL 2093363, at
   *2 (C.D. Ill. May 1, 2020).
          In this case, Rodriguez suffers from hypertension and obesity,
   and his hypertension is apparently controlled through medication.




                                         5
Case: 20-20634        Document: 00516233996             Page: 6      Date Filed: 03/10/2022




                                         No. 20-20634


   Thompson, 984 F.3d at 432-33 & n.1. Additionally, although Rodriguez
   suffered a heart attack in 2014, he has not experienced serious heart
   problems since then. Furthermore, Rodriguez has served less than
   half of his 168-month sentence. Thompson, 984 F.3d at 435. Relatedly,
   we noted in Thompson that the movant there could “point to no case
   in which a court, on account of the pandemic, has granted
   compassionate release to an otherwise healthy defendant with two,
   well-controlled, chronic medical conditions and who had completed
   less than half of his sentence.” Id. Accordingly, we hold that the
   district court did not abuse its discretion, factually or legally, by
   deciding the conditions at Rodriguez’s prison and his medical
   conditions were insufficiently compelling and extraordinary to entitle
   him to relief. 2 See Thompson, 984 F.3d at 433-35.
                                              V.
           For the foregoing reasons, we AFFIRM the district court’s
   decision to deny Rodriguez’s motion for compassionate release.




           2
             The district court’s denial of Rodriguez’s reconsideration motion reiterated its
   earlier “reasons… weighing against Rodriguez’s early release,” adding only that Rodriguez
   “has recently recovered from COVID-19, with apparently few symptoms and no noted
   complications.”




                                               6